Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4 – 6 are objected to because of the following informalities.  Appropriate correction is required. 
As to Claim 1, line 5, it appears the phrase “the bottom” should be changed to -- a bottom --. 
As to Claim 1, line 6, it appears the phrase “the top of the cooling box” should be changed to -- a top --. 
As to Claim 1, connecting lines 7 - 8, it appears the phrase “the other side of the cooling box” should be changed to -- other side of the cooling box --. 
As to Claim 1, connecting lines 9 - 10, it appears the phrase “the same side of the liquid outlet (13) is further provided” should be changed to -- same side of the liquid outlet (13), is further provided --. 
As to Claim 1, line 17, it appears the phrase “the top of the press” should be changed to -- a top of the press --. 
As to Claim 1, line 17, it appears the phrase “the bottom of the indenter” should be changed to -- a bottom of the indenter --. 
As to Claims 4 – 6, line 8, it appears the phrase “the other end of the liquid inlet tube” should be changed to -- another end of the liquid inlet tube --.
As to Claims 4 – 6, line 10, it appears the phrase “the other end of the liquid outlet tube” should be changed to -- another end of the liquid outlet tube --.
As to Claims 4 – 6, line 18, it appears the phrase “the cooled freezing liquid” should be changed to -- the freezing liquid – which is in line with the freezing liquid at step 5.
As to Claims 4 – 6, line 22, it appears the phrase “the temperature in the cooling box” should be changed to -- the temperature in the center of the cooling box – which is in line with the temperature as recited in line 20 at step 6.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claims 4 and 5, the instant claims recite the limitation “the outlet of the liquid discharge pump" in connecting lines 7 - 8.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope. 
As to Claims 4 and 5, the instant claims recite the limitation “the inlet of the liquid inlet pump" in connecting lines 9 - 10.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope. 
As to Claims 4 and 5, the instant claims recite the limitation “the liquid discharge pump" in line 19.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope. 
As to Claims 4 and 5, the instant claims recite the limitation “the liquid inlet pump" in line 34.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope. 
As to Claims 4 - 6, the instant claims recite the limitation "the temperature” in line 15.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope.  Does the temperature refer to the refrigerator temperature, of the cold bath device, or of the cooling box?  
As to Claims 4 - 6, the instant claims recite the limitation "the test temperature” in line 30.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope.  Does the temperature refer to the refrigerator temperature, of the cold bath device, or of the cooling box?  
As to Claims 4 and 5, the instant claims recite the limitation "the outlet of the liquid discharge pump (17)" in lines 7 - 8.  There is insufficient antecedent basis for this limitation in the claim resulting in unclear scope.    

Conclusion
None of the prior arts of record appears to read on the invention as claimed and as understood by the Examiner, and the subject matter of the claims appear to be allowable if the rejections under 35 U.S.C. 112 and the claim objections can be overcome.  However, upon applicant’s amendment to overcome the rejections raised by the Examiner, a comparison of the prior art to the claims will again be made.
Regarding Claim 1, the prior art does not appear to teach “one side of the cooling box (2) is provided with a liquid inlet (12) near an upper side, and the other side of the cooling box (2) is provided with a liquid outlet (13) near a lower side”, “the same side of the liquid outlet (13) is further provided with a test piece access (14); the test piece access (14) is provided with a sealing door (22) hinged to a side wall of the cooling box (2); four walls of the cooling box (2) are provided with a heat insulation plate (16); the probe thermometer (9) is disposed on a side wall of the cooling box (2); a probe of the probe thermometer (9) is disposed inside the cooling box (2)”, “both the top of the press (4) and the bottom of the indenter (1) are provided with a fiberglass reinforced plastic pipe cover (10); the cooling box (2) is disposed on the press (4); the indenter (1) is disposed in the cooling box (2) through the through hole (21)” and “the stress-strain data acquisition instrument (8) is connected to a sample (3) in the cooling box (2) through a strain gage (19) and a strain gage connection line (11)” (see arrangement at Fig. 3 of the instant application) in combination with the remaining limitations of the test device for controlling a low-temperature environment as required by independent claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 108871968 A, CN 105241753A and CN 102590468B disclose relevant systems of the testing device however do not disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/           Primary Examiner, Art Unit 2861